DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 3, and 11 are objected to because of the following informalities: 
37 CFR 1.21(c)(2) recites “All claims being currently amended in an amendment paper shall … be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims” (emphasis added). Applicant’s claims are not accurately marked up “relative to the immediate prior version of the claims”. See claim 1 filed 12/23/2020, for example, which ends with a period. See also claim 1 filed 07/27/2022, wherein a period is absent, but no markup indicates the period as having been deleted from claim 1. See also claim 3, for example, wherein the immediate prior version of claim 3 recites “determine that the distance is smaller than a threshold value” (emphasis added), and the currently pending version of claim 3 appears to recite “determine that the distance is smaller than an edge distance threshold value” (emphasis added), but the word “a” does not appear marked up as deleted text within the currently pending version of claim 3.
The markup of claim 1, to the extent understood, creates the appearance that claim 1 has been amended to end with a semicolon. MPEP 608.01(m) requires that “Each claim … ends with a period.” 
Claim 11 recites “the portion of the content are presented” in lines 3-4. This is grammatically incorrect. The Examiner suggests -- the portion of the content [[are]] is presented --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kollin et al (US 20160379606 A1).
As recited in independent claim 1, Kollin et al show a wearable (The recitation “wearable” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPC 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) computing device, comprising: a display device (holographic near-eye display, see Title) configured to present a graphical user interface (“GUI” [0057]); a graphics processing device 706 configured to present an indication (differences in resolution are an indication) of a fixation position of a user gaze (“a location of intersection between the user’s gaze direction and the display device/panel 400” [0035]) on the graphical user interface and content (holograms) in the graphical user interface, wherein the content is presented based on a foveated region (see 406a, 404a, and 408a in Fig. 4A; see also 404b, 406b, and 408b in Fig. 4B) associated with the fixation position; an eye tracking device configured to generate gaze data indicating the fixation position (“an eye tracking system to capture image data of a user’s eye for determining a user’s gaze direction” [0020]); and a processing device (necessarily present insofar as the algorithm shown in Fig. 6 is not performed manually; see especially [0048] “such methods and processes may be implemented as a computer-application program or service, an application-programming interface (API), a library, and/or other computer-program product”) configured to: determine a first location (at the center of foveal region in Fig. 4A as described in [0033] “The user’s visual field may be centered at an intersection between a gaze direction and the display device/display panel”) of the fixation position on the graphical user interface based on the gaze data (“image data of a user’s eye for determining a user’s gaze direction” [0020]); determine a setting (“centered” is a setting, for example, see [0033]) for the foveated region (see 406a, 404a, and 408a in Fig. 4A) associated with the fixation position (“at an intersection between a gaze direction and the display device/display panel” [0033]), wherein the setting is determined based on the first location (insofar as “at” the location is based on the location, see [0033]) and defines at least one of a positioning (“centered at” [0033]) of the foveated region relative to the fixation position (“intersection between a gaze direction and the display device/display panel” [0033]); determine a second location (center of foveated region 404b, 406b, and 408b in Fig. 4B, for example) of the fixation position on the graphical user interface based on the gaze data (“image data of a user’s eye for determining a user’s gaze direction” [0020]), the second location associated with a change to the user gaze (“FIG. 4B illustrates movement of a location of intersection between the user’s gaze direction and the display device/panel 400” [0035]); and change, based on the second location, the setting for the foveated region by modifying (by moving the foveated region from its position in Fig. 4A to its position in Fig. 4B) the positioning of the foveated region relative to the fixation position (“intersection between the user’s gaze direction and the display device/panel 400” [0035]); determine a distance difference (insofar as “more than a threshold amount” or not is determined, [0047]) between the first location (“a last measured gaze direction” [0046]) and the second location (“the gaze direction” [0046]) of the fixation point (the point at which the gaze direction intersects with the display), wherein the setting is changed based on the distance difference ([0047] “If the gaze direction has not changed (e.g., more than a threshold amount), then method 600 comprises … maintaining, at 608, a resolution of the holograms and/or maintain a location of higher resolution imagery and/or an eyebox. On the other hand, if the gaze direction has changed (e.g., more than a threshold amount), then method 600 comprises … selectively changing, at 612, a resolution of holograms based on the location of the holograms relative to the gaze direction and/or … adjust a location at which the image is viewable, respectively.”; in other words, based on a distance difference less than a threshold amount, the setting becomes non-centered, and based on a distance difference more than a threshold amount, the setting becomes centered again); and determine that the distance difference is larger than a threshold value (“at 606, determining if the gaze direction has changed (e.g., by a threshold amount from a last measured gaze direction)” [0046], wherein “gaze direction” corresponds to a position at which the gaze intersects with a display), wherein at least one of the shape (see [0034], which states “the resolution of each tiled hologram is based on the closest region to the foveal region in which that hologram is located. Accordingly, if a hologram is located in both the foveal region and the intermediate region, the hologram is used to produce an image portion having a resolution associated with the foveal region (e.g., a high resolution)”; in other words, the area having high resolution is not circular, but includes some plurality of rectangular tiles partially or fully overlapped by the circular foveal region; different pluralities of partially or fully overlapped rectangular tiles give rise to the different shapes, such as rectangles having different aspect ratios, or polygons having more than four sides and more than four right angles, as the fixation position moves to different locations) or the size (see [0013], which states “a resolution may be increased for hologram tiles closer to a user’s gaze direction and decreased for hologram tiles that are peripheral to the gaze direction. The resolution of the projected image is controlled by the size of the tile”; in other words, changing the prior art tile size achieves the prior art change in resolution as the user’s foveal region approaches a tile) of the foveated region changes based on the distance difference being larger than the threshold value (see 606 and 612 in Fig. 6 and their descriptions in the text).
As recited in claim 10, Kollin et al show that a portion of content having a location inside the foveated region (holograms which are completely within the foveated region, for example) is presented at a first pixel resolution (“a resolution may be increased for hologram tiles closer to a user’s gaze direction” [0013]; “holograms that fall within the foveal visual region are controlled to produce image portions having relatively higher resolution” [0034]; “the system maintains the higher resolution imagery in the foveal area of the holograms” [0035]), and wherein a second portion of content having as (sic) location outside of the foveated region (holograms which are completely outside the foveated region, for example) is presented at a second pixel resolution (“and decreased for hologram tiles that are peripheral to the gaze direction” [0013]; “As the distance between a given hologram and the central/foveal visual region grows, the resolution of that hologram declines. For example, holograms outside of the outermost circle 408a are controlled to produce image portions having a relatively lower resolution (e.g., the lowest resolution of the holograms and/or a minimum resolution of the panel)” [0034]; “while decreasing resolution outside of this area to reduce computational resources usage” [0035]) lower (“relatively lower resolution” [0034]) than the first pixel resolution (“relatively higher resolution” [0034]).
As recited in claim 11, Kollin et al show that a portion of the content has a location inside the foveated region (holograms which are either partially or completely within the foveated region, for example), wherein a remaining portion of the content the image has a location outside the foveated region (holograms which are completely outside the foveated region, for example), and wherein the portion of the content is presented with an indication of one or more improvements of the portion relative to the remaining portion (“holograms that fall within the foveal visual region are controlled to produce image portions having a relatively higher resolution. As the distance between a given hologram and the central/foveal visual region grows, the resolution of that hologram declines. For example, holograms outside of the outermost circle 408a are controlled to produce image portions having a relatively lower resolution (e.g., the lowest resolution of the holograms and/or a minimum resolution of the panel). As illustrated, some holograms may overlap intersections between visual regions. In the illustrated example, the resolution of each tiled hologram is based on the closest region to the foveal region in which that hologram is located. Accordingly, if a hologram is located in both the foveal region and the intermediate region, the hologram is used ot produce an image portion having a resolution associated with the foveal region (e.g., a high resolution).” [0034]).
As recited in claim 12, Kollin et al show that the indication is an increased resolution (“holograms that fall within the foveal visual region are controlled to produce image portions having a relatively higher resolution. As the distance beween a given hologram and the central/foveal visual region grows, the resolution of that hologram declines. For example, holograms outside of the outermost circle 408a are controlled to produce image portions having a relatively lower resolution (e.g., the lowest resolution of the holograms and/or a minimum resolution of the panel)” [0034]). It is noted by the Examiner that limitations of claim 12 are recited in the alternative (i.e., “selected from a group consisting of …”), such that claim 12 is met by the prior art disclosure of a single alternative (i.e., “increased resolution”), even in the absence of any or all other recited alternatives.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollin et al (US 20160379606 A1) in view of Mimos Berhad (WO 2015133889 A1).
Kollin et al show a device as described above.
As recited in claim 2, Kollin et al are silent regarding whether the processing device is further configured to: determine a first distance between the first location of the fixation point and an edge of the graphical user interface, wherein the setting is determined based on the first distance; and determine a second distance between the second location of the fixation point and the edge of the graphical user interface, wherein the setting is changed based on the second distance.
As recited in claim 2, Mimos Berhad shows that the processing device (“a computer” [0005]) is further configured to: determine a first distance (XAOI is equal to this distance, insofar as “XBorderLeft” is disclosed as being equal to zero) between the first location (“nearer to the center” [0032], for example) of the fixation point COP and an edge (“borders” [0069], including the zero edge at XBorderLeft) of the graphical user interface (which is displayed on the screen), wherein the setting (AOI is not offset when XBorderLeft≤XAOI≤XBorderRight; see [0070]; see also [0030] “With sufficient space available, the COP is by default set as the center of the AOI 104”) is determined based on the first distance XAOI; and determine a second distance (a second XAOI is equal to this distance, insofar as “XBorderLeft” is disclosed as being equal to zero) between the second location (“towards the edge of the screen” [0032]) of the fixation point COP and the edge (“borders” [0069], including the zero edge at XBorderLeft) of the graphical user interface (which is displayed on the screen), wherein the setting (AOI is offset when XAOI<XBorderLeft; see [0070]; see also [0030] “until the AOI 104 reaches the boundary of the visible area on the computer screen(s)” (emphasis added), which is an implicit disclosure that the COP is set to be positioned elsewhere than the center of the COI when the COP is near the boundary) is changed based on the second distance (second XAOI).
Moreover, the Examiner finds that changing a setting based on a second distance was predictable before the effective filing date. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to change the setting of Kollin et al based on the second distance as taught by Mimos Berhad. The rationale is as follows: one of ordinary skill in the art would have had reason to prevent the area of interest from exceeding the physical limits of the screen, such as its borders, as taught by Mimos Berhad (“the AOI is offset according to a valid borders based on the screen settings” [0069]).
As recited in claim 3, Kollin et al are silent regarding whether the processing device is further configured to: determine a distance between the second location of the fixation point and an edge of the graphical user interface; and determine that the distance is smaller than an edge distance threshold value, wherein at least one of the shape or the size of the foveated region changes based on the distance being smaller than the edge distance threshold value.
As recited in claim 3, Mimos Berhad shows that at least one of shape (insofar as the aspect ratio changes) or size (insofar as either the width or the height decreases when the AOI would otherwise extend beyond a valid border) of the foveated region changes (“AOI is offset according to a valid borders” [0069]) when a distance (it is noted that AOI offset begins when a distance between the COP and a valid border becomes less than ½ of the AOI height or width, and that no AOI offset occurs when a distance between the COP and a valid border equals or exceeds ½ of the AOI height or width) between a second location of the fixation point (XCOP, YCOP) and an edge (XBorderLeft or YBorderTop, for example) of the graphical user interface (which is displayed on the computer screen) is smaller (so that the AOI would otherwise extend beyond a valid border) than the edge distance threshold value (hAOI/2 or wAOI/2).
Moreover, the Examiner finds that changing at least one of the shape or the size of the foveated region based on a distance between the second location of the fixation point and an edge of the graphical user interface being smaller than the threshold value was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to change at least one of the shape or the size of the foveated region of Kollin et al based on a distance between the second location of the fixation point and an edge of the graphical user interface being smaller than the edge distance threshold value as taught by Mimos Berhad. The rationale is as follows: one of ordinary skill in the art would have had reason to offset the AOI according to a valid borders based on screen settings as taught by Mimos Berhad (“the AOI is offset according to a valid borders based on the screen settings” [0069]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kollin et al (US 20160379606 A1) in view of Seki (US 20130300654 A1).
Kollin et al show a device as described above.
As recited in claim 13, Kollin et al are silent regarding whether the fixation position indicates a gaze position that is maintained in a single position for a period of time.
As recited in claim 13, Seki teaches that “when the line of sight stops for a certain time, it is determined that the line of sight is detected. Therefore, even if the line of sight is directed to the display unit 116, it is not determined that the viewer looks at the display image, unless the line of sight stops for the predetermined time” [0007].
Moreover, the Examiner finds that indicating a gaze position that is maintained in a single position for a period of time was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date for the device of Kollin et al to indicate a gaze position that is maintained in a single position for a period of time as taught by Seki. The rationale is as follows: one of ordinary skill in the art would have had reason to determine whether a user is reading or not as taught by Seki (“When a viewer is reading” [0007]).
Allowable Subject Matter
Claims 4-6, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
On page 7, “Applicant submits that all pending claims 1-15 are now allowable.” The Examiner has considered this submission thoroughly and notes that the pending claims are not 1-15; rather, the pending claims are claims 1-6 and 9-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kolmykov-Zotov et al (US 20060214926 A1) teach no movement of a cursor for a small movement of touch input (see [0048], “inner cursor control zone 801 is a "dead zone," meaning that cursor control made in the dead zone does not affect cursor movement. A purpose of this dead zone may be to absorb noise and shaky hand movements. The dead zone may be particularly useful in helping a user target small objects. Thus, while stylus projection location 701 is located within dead zone 801, movement of stylus 166 does not result in any movement of cursor 401. Dead zone 801 may be small enough for the user to not take much notice, such as only a one or two pixels in radius. However, dead zone 801 may be of any size and shape”).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
08/24/2022